 104DECISIONSOF NATIONALLABOR RELATIONS BOARDties on behalf of, American Newspaper Guild, CIO, or any other labor organ-ization, in a manner constituting interference, restraint, or coercion in violationof Section 8 (a) (1) of the National Labor Relations Act; state to our em-ployees that we will discharge any employee because of his affiliation with, oractivities on behalf of, American Newspaper Guild, CIO, or any other labororganization, or that any employee has been discharged because of any suchaffiliation or activity.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist any labor organization, to join orassistAmerican Newspaper Guild, CIO;to bargain collectively through representatives of their own choosing,to engagein concerted activities for the purpose of collectivebargainingor other mutualaid or protection, and to refrain, from any or all of such activities, except tothe extent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act.All our employees are free to become or remain members of American News-paper Guild, CIO, or any other labor organization.HERALD PUBLISHING COMPANY OF BELLFLOWER,Employer.Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Tung-Sol Electric,Inc.and Triangle Radio Tubes,Inc.andUnited Electrical,Radio and Machine Workers-of America,(UE), Local 433 and Local 433, 'Independent,Petitioners"andInternational Union of Electrical,Radio &MachineWorkers,CIO and International Brotherhood of Electrical Workers,AFL.CasesNos. 2-RC-6817 and 2-RC-6907.September 16,1955DECISION AND ORDER DENYING MOTIONPursuant to the Decision and Direction of Election issued by theBoard on September 29, 1954,1 an election and a runoff election wereconducted in this proceeding. In the runoff election 1,241 votes werecast for Local 433, Independent, herein called Independent ; 893 voteswere cast for International Union of Electrical, Radio & MachineWorkers, CIO, herein called the IUE-CIO; and 29 ballots were chal-lenged.On November 15, 1954, the IUE-CIO filed timely objectionsto conduct affecting the results of the runoff election.On April 1,1955, following an investigation, the Regional Director issued hisreport on objections wherein he found that the IUE-CIO's objectionsdid not raise substantial or material issues with respect to the conductof the election, or to conduct affecting the results of the election.Hetherefore recommended that the objections be dismissed and that theIndependent be certified.1Not reportedin printed volumes ofBoard Decisions and Orders.114 NLRB No. 22. TUNG-SOL ELECTRIC, INC.105Pursuant to an extension granted by the Board, the time for filingexceptions to the Regional Director's report on objections expired onMay 2, 1955. On May 3, 1955, the Board received from: the IUE-CIOexceptions to such report and a supporting brief, postmarked May2, 1955, 9 p. M., New York, New York. Noting that the IUE-CIO'sexceptions were not timely within the meaning of its Rules and Regu-lations, the Board, on May 3, 1955, issued a Supplemental Decisionand Certification of Representatives,' in which it adopted the Re-gional Director's findings and recommendations, and certified the In-dependent as the bargaining representative of the Employer's em-ployees.On May 6, 1955, the IUE-CIO filed a motion, together with a sup-porting affidavit, wherein it requested the Board to reconsider and setaside the certification of the Independent and to deem the IUE-CIO'sexceptions to the Regional Director's report on objections and its sup-porting brief to be filedmint pro tuneas of May 2, 1955. On May 10,1954, an attorney for the Independent filed an affidavit with respect tothis matter.It is contended by the IUE-CIO that its exceptions were not timelyfiled because a misunderstanding developed between the IUE-CIOattorney and the Board's Associate Executive Secretary.As a resultthe attorney erroneously believed that the time for filing exceptionshad been extended through May 2, 1955, when in fact it had only beenextended to May 2. It is also contended by the IUE-CIO that itsintention to file exceptions was known by the Board long before May2, so that the arrival of the exceptions on May 3, although untimely,was not unexpected.Finally, the IUE-CIO argues that the Board,through an over-technical application of its Rules and Regulations,should not preclude itself from examining the important questionraised by the exceptions when the delay in filing was caused by thepressure of other work and a misunderstanding as to the exact datef or filing.Recently the Board has held that under its Rules and Regulationswhen a time for filing has been set, all matters must be received beforethe close of business of the last day of the time limit.3Moreover, inanother recent case, the Board held that to achieve certainty in pro-cedural matters, it is essential that parties be held to a strict adherenceto the Board's Rules and Regulations.'We believe that this policy issound.The infrequent hardships occasioned by a strict adherenceto the Board's Rules and Regulations are more than counterbalancedby the benefits that result when a certainty in procedural matters isestablished.2Not reported in printed volumes of Board Decisions and Orders.a:Bmsthfeld Packing Company, Incorporated,112 NLRB 940.4General TimeCorporation,112 NLRB 86 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the instant case, there is no question as to the untimeliness of theexceptions.The only question presented is whether the Board's policyas set forth above should be set aside so that the IUE-CIO exceptionsmay be received.We do not believe that the reasons advanced by theIUE-CIO are sufficiently persuasive to cause us to deviate from ourestablished policy.This conclusion is particularly compelling inview of the fact that by a telegram on April 22, 1955, the Board ad-vised the IUE-CIO that the date for filing exceptions had been ex-tended to and not beyond May 2, 1955. Further, the IUE-CIO at-torney admits that this telegram was received in his office on the dateitwas sent.Under these circumstances, we shall deny the IUE-CIO'srequest that its exceptions be deemed to have been filed on May 2,1955.[The Board denied the motion.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order Denying Motion.National Truck Rental Company, Inc.andLocal 639, Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,AFL, and District Lodge No. 67, Inter-national Association of Machinists,AFL, (Local 1486).CaseNo. 5-C.4-9.32.September 19,1955DECISION AND ORDERUpon a charge duly filed on January 17, 1955, by Local 639, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, and District Lodge No. 67, International Associa-tion of Machinists, AFL, (Local 1486), jointly, herein collectivelycalled the Union, the General Counsel of the National Labor RelationsBoard, herein called the General Counsel, by the Regional Directorfor the Fifth Region, issued a complaint dated April 15, 1955, againstNational Truck Rental Company, herein called the Respondent,alleg-ing that the Respondent had engaged in and was engagingin unfairlabor practices affecting commerce, within the meaningof Section 8(a) (1) and (5) and Section 2 (6) and (7) of the Act. Copies of thecomplaint, the charge, and notice of hearing were duly served uponthe Respondent and the Union on or about April 15, 1955.With respect to the unfair labor practices, the complaint alleges, insubstance, that on or about November 17, 1954, and at all times thereafter, down to and including the issuance of the complaint,the Re-spondent refused to bargain collectively with the Union as the ex-elusive representative of all employees in an appropriate unit,114 NLRB No. 26.